DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In light of the changes made to the claims, the rejections pertaining to Double Patenting are withdrawn.

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
	The prior art of record (in particular, Yamrick [U.S. PG Publication No. 2018/0049575], Ho et al. [U.S. PG Publication No. 2016/0307380], Feldstein et al. [U.S. PG Publication No. 2011/0074570]) do not reasonably disclose, either together or alone with respect to claim 1, a box for securing delivered packages in placement near a front door outside of a premise with at least an electromechanically lockable door for locking a panel of the box and controlling access into a containment area within, the system further comprises a sensor within the containment area of the box in order to monitor the presence of packages in the box, additionally the system also comprises a control panel with a user interface which receives a security code from an authorized user as well as a temporary code provided wirelessly to a delivery person which is detected in close proximity to the box, both the security code and the temporary code are accepted by the control panel in order to control and unlock the electromechanically locked door thus enabling access to the containment area, along with a heating and . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483